Citation Nr: 1719683	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-32 459 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for a bilateral foot disorder. 

4.  Entitlement to service connection for a hip disorder. 

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to a higher initial disability rating for degenerative arthritis of the lumbar spine, rated as 20 percent disabling prior to December 3, 2007, and in excess of 40 percent disabling thereafter. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1993 to December 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In October 2008, the RO increased the initial disability rating assigned for the lumbar spine disorder to 40 percent effective December 3, 2007.  Despite the increased disability rating, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993)

In March 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In June 2014, this case was remanded for further evidentiary development.

In a September 2016 rating decision, the RO awarded a separate disability rating for left lower extremity radiculopathy associated with his lumbar spine disorder.  As the Veteran has not appealed this rating decision, the issue of the Veteran's lower extremity radiculopathy is not before the Board.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to an increased rating for degenerative arthritis of the lumbar spine is decided herein; the other issues are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the initial period prior to December 3, 2007, the Veteran's lumbar spine disorder has been manifested by forward flexion to 90 degrees, neither favorable ankylosis nor incapacitating episodes having a total duration of at least four weeks have been demonstrated.

2.  Beginning December 3, 2007, the Veteran's lumbar spine disorder has been manifested by pain and limitation of motion; however, neither favorable nor incapacitating episodes having a total duration of at least six weeks have been demonstrated.  


CONCLUSIONS OF LAW

1.  Prior to December 3, 2007, the criteria for an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  Beginning on December 3, 2007, the criteria for an initial rating in excess of 40 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran, have been obtained.  The Veteran was also provided VA examinations, most recently in April 2016.  The Veteran was also afforded a hearing before the Board.

The Board has considered whether it is necessary to remand the lumbar spine claim in light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  As will be discussed in more detail below, the Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2016).  The Board notes that the Veteran is already in receipt of a rating for his lumbar spine disorder that contemplates the maximum loss of range of motion and favorable ankylosis, and that the only way he may receive a higher schedular rating is by demonstrating unfavorable ankylosis.  (As will be described in more detail below, in the context of this claim, favorable ankylosis exists when the low back is fixed in a neutral position, while unfavorable ankylosis exists when the low back is fixed either in flexion or extension.)  Thus, entitlement to an increased rating may only be demonstrated by showing that the back is fixed in one particular position rather than in another.  This rating criterion does not involve assessment of range of motion, as the Veteran's ability to move his low back would necessarily preclude a finding of unfavorable ankylosis.  The Board therefore finds that a remand of this claim in order to obtain an examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

Additionally, the Board finds there has been substantial compliance with its December 2012 and June 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268  ) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO scheduled the Veteran for a new examination for his lumbar spine disorder.  

The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.


Increased Rating:  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis:  Increased Rating

Initially, the Board notes that the Veteran has also been diagnosed with degenerative disc disease (i.e., intervertebral disc syndrome (IVDS)), which is a nonservice-connected condition.  Here, however, the medical evidence does not clearly distinguish between the Veteran's degenerative arthritis and IVDS.  
Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, for the purpose of determining the appropriate schedular rating, the Board has considered all of the Veteran's lumbar spine symptoms in evaluating his service-connected lumbar spine degenerative arthritis.

The Veteran's service-connected lumbar spine disorder has been rated as 20 percent disabling for the initial period at issue from December 20, 2006 to December 2, 2007, and as 40 percent disabling since December 3, 2007 under 38 C.F.R. § 4.71a, DC 5242.

Disabilities of the spine are evaluated under the criteria set forth in the General Rating Formula for Diseases (General Rating Formula) and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS), whichever results in the higher evaluation.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5242 is used in rating degenerative arthritis of the spine under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Degenerative arthritis of the spine is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  A 10 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A maximum 100 percent disability rating is warranted when there is unfavorable ankylosis of the entire spine.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, at Note (5).  

Additionally, any associated objective neurologic abnormalities, including, but not limited to, radiculopathy and bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

As noted above, IVDS may be evaluated either under the General Rating Formula or under the Formula for Rating IVDS, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  The Formula for Rating IVDS provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).


Prior to December 3, 2007

March 2006 VA treatment records indicated back pain which lasted three to seven days.  He denied bowel or bladders symptoms.  The assessment was chronic low back pain, progressively worsening.  March 2006 x-rays showed mild degenerative disc disease at the L4-L5, and L5-S1 levels.  In April 2006, the Veteran was treating his back symptoms with physical therapy.  September 2007 VA treatment records indicate that the Veteran reported that he experienced an episode of "excruciating" low back pain that knocked him to his knees.  He stated that the pain lasted 30 seconds or more.

The Veteran was afforded a VA examination in October 2007.  He reported limited movement, weakness, and pain.  He stated that the pain was constant and travelled down his legs and sides of back.  He described the pain as squeezing and sticking in nature.  It was relieved by rest and medication and was elicited by physical activity.  He stated that his back pain caused stress, anger, low patience, and isolation.  Range of motion testing revealed flexion to 90 degrees, with pain beginning at 45 degrees; extension to 30 degrees, with pain beginning at 20 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 20 degrees, with pain beginning at 20 degrees.  Repetitive use testing revealed no additional loss of motion, but the Veteran exhibited pain, fatigue, lack of endurance, and incoordination after repetitive use.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Neurological examination revealed normal motor function and sensory function.  Bilateral lower extremity reflexes revealed knee jerk 1+ and ankle jerk 2+.  The diagnosis was degenerative arthritis of the lumbar spine.  The subjective factors included pain with activity, limitation of movement, and stiffness.  

November 2007 magnetic resonance imaging (MRI) showed arthritis at the L1 through L5 disc levels, with bulging disks, but no herniated discs.  The spinal canal and foraminal dimensions were normal.

Upon consideration of the above evidence, the Board finds that an initial rating higher than 20 percent is not warranted prior to December 3, 2007.  As noted above, the evidence did not demonstrate that forward flexion of the thoracolumbar spine was 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Significantly, range of motion testing for the thoracolumbar spine during the October 2007 VA examination shows lumbar flexion to 90 degrees.  There are no other range of motion findings pertinent to the period of time prior to December 3, 2007.  

Prior to December 3, 2007, the evidence did not meet the schedular criteria based on range of motion.  However, a higher rating can be granted in cases in which the Veteran experienced additional functional loss due to pain, weakness, lack of endurance, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011).  The Board finds that the Veteran did not experience additional functional loss due to his service-connected degenerative joint disease of the lumbar spine that is not contemplated in the assigned 20 percent rating.  There was no additional limitation of range of motion on repetitive motion testing.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-38.  In addition, a separate rating for radiculopathy is not warranted during this period as the medical evidence of record, to include the October 2007 VA examination was negative for a diagnosis of radiculopathy. Accordingly, a rating in excess of 20 percent prior to December 3, 2007 for limitation of range of motion is not warranted based on additional functional loss or impairment.  Id.  


Beginning December 3, 2007

The Veteran underwent a VA examination in July 2008.  He reported that he experienced pain, stiffness in his back, and numbness in his toes.  He stated that he had monthly flare-ups, which lasted a few days to a week, and consisted of severe pain.  They were precipitated by bending, twisting, or lifting, and alleviated by rest.  He stated that he was able to walk for approximately one block and stand for only a few minutes.  He treated his symptoms with medication.  The Veteran reported that his occupation as a computer technologist was limited by his lumbar spine disorder due to difficulty lifting computers and carrying equipment.  He stated that he was also unable to exercise or perform chores or outdoor activities.  The Veteran reported that he was given three to five days of bedrest prescribed by a physician within the past year.  Physical examination revealed tenderness in his lower back and spasms in the paraspinal muscles in the lower back.  The Veteran did not have unfavorable ankylosis.  Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees.  He had pain throughout all movements of the thoracolumbar spine, with no change in pain on repetitive use testing.  Repetitive use testing did not result in additional limitation of motion or limitation due to fatigue, weakness, or incoordination.  The examiner found that the Veteran was not experiencing a flare-up during the examination, and therefore it would be speculation to report limitation during a flare-up.  

During the February 2010 VA examination, the examiner found that there had been no change in the lumbar spine disorder since the July 2008 VA examination.  The Veteran reported experiencing fatigue, decreased motion, stiffness, weakness, spasms, and pain, and numbness in his leg.  He described the pain as sharp, constant, and moderate, with radiation down to both legs.  The examiner found that there was no objective clinical evidence of radiculopathy or peripheral neuropathy.  There were no flare-ups or spinal conditions.  He used a brace and was able to walk 1/4 mile.  The examiner found that there was no ankylosis of the thoracolumbar spine.  The motor examination and sensory examination were normal.  Reflex examination revealed a hypoactive bilateral knee jerk and ankle jerk.  Range of motion testing revealed forward flexion to 90 degrees, with pain beginning at 55 degrees; extension to 30 degrees, with pain beginning at 25 degrees; left and right lateral flexion to 30 degrees, with pain beginning at 20 degrees; and left and right lateral rotation to 30 degrees.  There was evidence of pain on active range of motion.  Repetitive use testing also revealed objective evidence of pain, but there was no additional limitations after three repetitions.  

A February 2013 letter from the Veteran's chiropractor indicated that the Veteran was treated with lumbar decompression/traction and vertebral adjustments.  Throughout his treatment his lumbar spine periodically improved, but was followed by regression.  

The Veteran was afforded another VA examination in July 2014.  He reported experiencing sharp, constant, lumbar pain, which worsened with activity and improved with rest.  He also reported having altered sensation in his legs.  He stated that he experienced monthly flare-ups characterized by significantly increased pain with increased muscle spasms. The flare-ups typically lasted one week and resolved after rest and medications.  Range of motion testing revealed forward flexion to 60 degrees, with objective evidence of painful motion beginning at 45 degrees; extension to 20 degrees, with objective evidence of painful motion beginning at 20 degrees; right lateral flexion to 25 degrees, with objective evidence of painful motion beginning at 20 degrees; left lateral flexion to 20 degrees, with objective evidence of painful motion beginning at 10 degrees; right lateral rotation to 20 degrees, with objective evidence of painful motion beginning at 20 degrees; left lateral rotation to 20 degrees, with objective evidence of painful motion beginning at 15 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss included less movement than normal and pain on movement.  The examiner also found diffuse, mild tenderness to palpation over the lumbar spine.  Muscle strength was a 4/5 for left knee extension, left, ankle dorsiflexion, and left great toe. Reflex examination showed hypoactive bilateral knees.  A sensory exam revealed decreased sensation to light touch in the left lower leg and foot.  The examiner found mild radiculopathy of the left lower extremity.  The examiner did not find ankylosis of the spine or IVDS.  He used a back brace for physical activity. 

The Veteran most recently underwent a VA examination in April 2016.  He reported experiencing daily pain in the entire lumbar region midline and no flare-ups.  Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.   There was no pain noted on examination.  There was no additional loss of function after three repetitions.  The examiner also noted less movement than normal.  Muscle strength testing, reflex examination, and sensory examination were normal.  The examiner did not find evidence of radiculopathy, IVDS, or ankylosis.  

Upon consideration of the above evidence, the Board finds that Veteran is not entitled to a rating in excess of 40 percent on and after December 3, 2007.  During that period, the evidence did not demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  Significantly, the Veteran had flexion to 30 degrees during the July 2008 VA examination, to 90 degrees during the February 2010 VA examination, to 60 degrees during the July 2014 VA examination, and to 80 degrees during the April 2016 VA examination.  The Board has also considered whether the Veteran's lumbar spine disorder warrants a higher rating under the Formula for Rating IVDS.  However, there is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Moreover, the Veteran was granted a separate disability rating for left lower extremity radiculopathy associated with his lumbar spine disorder, effective December 2012.  There was no evidence of left lower extremity radiculopathy prior to December 2012.  In addition, the medical evidence of record did not include a diagnosis of right lower extremity radiculopathy associated with his lumbar spine disorder.  Therefore, the Board finds that, beginning December 3, 2007, a disability rating in excess of 40 percent for the Veteran's lumbar spine disorder is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine, prior to December 3, 2007, is denied.  

A rating in excess of 40 percent for degenerative arthritis of the lumbar spine, on and after December 3, 2007, is denied.  


REMAND


Erectile Dysfunction 

The Veteran asserts that he developed erectile dysfunction due to his service-connected low back disorder.  He also contends that his erectile dysfunction is caused by the medications used to treat his low back disability.  

The Veteran's erectile dysfunction was addressed in February 2010, April 2016, and September 2016 VA medical opinions.  During the February 2010 VA examination, the Veteran reported experiencing erectile dysfunction for 5 years or longer.  He reported that he was able to achieve an erection, but that it would go away quickly.  He explained that the wrong move caused increased pain which interfered with the erection.  The examiner diagnosed incomplete erectile dysfunction and opined that it was not caused by or a result of his service-connected lumbar spine disorder.  In support of the opinion, the examiner stated that the medical records, the medical literature, and clinical experience did not suggest that his spine disorder caused his erectile dysfunction.  

The April 2016 VA examiner found that there was no evidence of erectile dysfunction.  The Veteran stated that four or five years ago, his primary care physician prescribed medication for erectile dysfunction.  During the VA examination, the Veteran reported erections adequate for penetration with and without medication.  The examiner provided an addendum opinion in September 2016.  The examiner found that the Veteran's erectile dysfunction, if any, was transient and that it was less likely than not caused by or aggravated by his medications used to treat his lumbar spine disability.  The examiner's opinion was based on a review of the available medical records, medical literature, and clinical experience.  

A May 2016 VA treatment record indicated that the Veteran was prescribed Sildenafil for his erectile dysfunction.  He stated that he was able to achieve a spontaneous erection and engage in sexual activity, but if he moved in certain ways he developed pain which may "short circuit" his erectile function.  It was also noted that his symptoms could represent neuropathic erectile dysfunction or that he could simply be distracted by the pain. 

The Board finds that the February 2010, April 2016, and September 2016 VA medical opinions are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiners concluded that the medical records, medical literature, and clinical experience did not suggest that erectile dysfunction was caused or aggravated by his lumbar spine disorder or his medications.  However, the examiner provided no citations to the literature that was purportedly reviewed in formulating her opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  In addition, there is medical evidence to suggest that pain during sexual intercourse impacted his sexual functioning.  The Veteran has consistently reported and the medical evidence has consistently shown pain associated with his lumbar spine disorder.  The VA examiners did not explain why the lumbar spine disorder and the associated pain did not contribute to his erectile dysfunction.  As such, a remand is necessary to afford the Veteran another VA examination.


Psychiatric Disorder 

Pursuant to the June 2014 Board remand, the Veteran was afforded a VA examination in April 2016, to address the nature and etiology of his psychiatric disorder.  The examiner diagnosed unspecified depressive disorder and indicated that the Veteran did not have more than one psychiatric disorder.  The examiner noted that the Veteran was diagnosed with bipolar disorder and anxiety disorder.  The Veteran reported depressed mood related to his chronic pain and limitations in functioning, as well as intermittent anxiety related to infrequent reminders of helicopter crashes.  The examiner gave the following opinion: 

It is less likely as not that this [V]eteran's report of symptoms is related to his prior service.  Currently the [V]eteran is not receiving treatment for a mental disorder.  Records evidence the veteran first reported having symptoms of depression in '08 after an MVA in '07 that caused him neck and back pain.

Initially, the Board notes that in addition to unspecified depressive disorder, the medical evidence also includes diagnoses of anxiety disorder and bipolar disorder.  The VA examiner did not address whether the Veteran's other psychiatric diagnoses, to include, anxiety disorder and bipolar disorder, are related to service.  Furthermore, the examiner did not support the medical opinion with a reasoned medical explanation.  Therefore, a remand is required to obtain another VA medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295.     


Bilateral Foot

With respect to the bilateral foot disability, the Veteran was provided with a VA examination in April 2016.  The Board finds that an addendum opinion is required as the examination report was incomplete.  The examiner found that the Veteran's only diagnosis was pes planus and determined that it was not caused or aggravated by service.  The examiner acknowledged a diagnosis of plantar fasciitis by history, but found that there was no evidence of plantar fasciitis on examination.  The examiner also referenced a VA treatment record showing a diagnosis of plantar fasciitis.  However, the examiner indicated that an opinion was not indicated for plantar fasciitis because the Veteran did not currently have a diagnosis of plantar fasciitis.  The evidence shows that the Veteran received a diagnosis of plantar fasciitis during the appeal period.  As the VA examiner points out, VA treatment records include a diagnosis of plantar fasciitis in 2008.  The examiner should have discussed whether the plantar fasciitis was related to service, even if it has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  Therefore, a remand is required to obtain another VA medical opinion.


Bilateral Hip

Service treatment records document the Veteran's complaints of hip pain.  A June 1994 service treatment record shows that the Veteran complained of left hip pain since boot camp.  He denied trauma and reported increased pain over time, which was aggravated with running and marching.  On his November 1997 report of medical history, the Veteran reported hip trouble when "going on humps." 

The Veteran underwent a VA examination in April 2016.  The examiner found that the Veteran's currently diagnosed mild degenerative arthritis of the hips was less likely as not etiologically related to service.  The examiner noted that the Veteran denied any specific trauma to the hip joints during service.  The examiner explained that the Veteran's bilateral hip disorder was the result of stresses placed on the hip joints after service, rather than a result of active duty military activities nearly 20 years ago.  The examiner also stated that symmetric degenerative changes most often occurred gradually over time.  The examiner stated that the Veteran's military service was noted and appreciated and also noted review of the claims file, however, it is not clear if the examiner considered the entries in the service treatment records showing complaints of hip pain.  Therefore, a remand is required to obtain an adequate medical opinion.

Skin

The Veteran asserts that his currently diagnosed skin disorder is related to his service-connected lumbar spine disorder.  He stated that he experiences symptoms of his skin disorder during periods of pain or stress associated with his lumbar spine disorder.  

The Veteran was afforded a VA examination in April 2016.  The examiner diagnosed seborrheic dermatitis.  The examiner opined that a review of the medical literature did not identify a cause and effect relationship, through causation or aggravation, between his skin disorder and service and his service-connected disorder.  The Board finds that the VA medical opinion is inadequate for adjudication purposes because the examiner did not provide any rationale in support of the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295.  In addition, the Veteran did not consider and discuss the Veteran's lay statements of record that he noticed skin symptoms when he was in pain or stressed due to his lumbar spine disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a remand is required to obtain another VA medical opinion.  


TDIU

The TDIU claim is intertwined with the issues remanded herein.  Thus, the Board will defer its decision on the TDIU claim until the remaining claims are resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R.
 § 3.159(e).

2.  After obtaining any outstanding records, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion with respect to whether the Veteran's erectile dysfunction at least as likely as not (50 percent probability or greater):

(a) was caused by his service-connected lumbar spine disorder, to include the medication used to treat his lumbar spine disorder.  

(b) was permanently worsened by his service-connected lumbar spine disorder, to include the medication used to treat his lumbar spine disorder.  

The examiner is directed to specifically address (1) the Veteran's statements that pain caused by his lumbar spine disorder caused his erectile dysfunction and (2) the May 2016 VA treatment records noting that moving in certain ways "short circuited" his erectile function and that his symptoms could represent neuropathic erectile dysfunction or that he could simply be distracted by the pain.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After obtaining any outstanding records, the RO or AMC should refer the case to the examiner who provided the April 2016 VA medical opinion, if available; if unavailable the record should be annotated to reflect the examiner's unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's psychiatric disorders.  All evidence should be made available to the examiner.  The examiner should identify all psychiatric disorders that have been present during the period of the claim, to include anxiety disorder and bipolar disorder.  If a previously diagnosed disorder is no longer present, the examiner should explain why (i.e., whether the disorder resolved or whether it was misdiagnosed).  

With respect to each psychiatric disorder that has been present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater):

(a) originated in service or is otherwise etiologically related to service.

(b) was caused by his service-connected lumbar spine disorder, to include the medication used to treat his lumbar spine disorder.  

(c) was permanently worsened by his service-connected lumbar spine disorder, to include the medication used to treat his lumbar spine disorder.  

The examiner is directed to specifically address and discuss the Veteran's lay statements that his psychiatric disorder was caused by his lumbar spine pain and/or related to an in-service helicopter crash.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  After obtaining any outstanding records, the RO or AMC should refer the case to the examiner who provided the April 2016 VA medical opinion, if available; if unavailable the record should be annotated to reflect the examiner's unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's bilateral foot disorders.  All evidence should be made available to the examiner.  The examiner should identify all bilateral foot disorders that have been present during the period of the claim, to include plantar fasciitis.  If a previously diagnosed disorder is no longer present, the examiner should explain why (i.e., whether the disorder resolved or whether it was misdiagnosed).  

With respect to each bilateral foot disorder that has been present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) originated in service or is otherwise etiologically related to service.

The examiner is directed to specifically address and discuss the VA treatment records showing a diagnosis of plantar fasciitis.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  After obtaining any outstanding records, the RO or AMC should refer the case to the examiner who provided the April 2016 VA medical opinion, if available; if unavailable the record should be annotated to reflect the examiner's unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's right hip disorder.  All evidence should be made available to the examiner.  The examiner should identify all right hip disorders that have been present during the period of the claim.  With respect to each hip disorder that has been present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) originated in service or is otherwise etiologically related to service.

The examiner is directed to specifically address and discuss the service treatment records showing complaints of hip pain.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  After obtaining any outstanding records, the RO or AMC should refer the case to the examiner who provided the April 2016 VA medical opinion, if available; if unavailable the record should be annotated to reflect the examiner's unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's skin disorder.  All evidence should be made available to the examiner.  The examiner should identify all skin disorders that have been present during the period of the claim.  With respect to each skin disorder that has been present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater):

(a) was caused by his service-connected lumbar spine disorder, to include the medication used to treat his lumbar spine disorder.  

(b) was permanently worsened by his service-connected lumbar spine disorder, to include the medication used to treat his lumbar spine disorder. 

The examiner is directed to specifically address and discuss the Veteran's lay statements that he experienced skin symptoms due to pain and stress associated with his lumbar spine disorder.    

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  The RO or the AMC should undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


